Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Taos Living Center, (CCN: 32-5105), ) Date: March 9, 2009
)
Petitioner, )
) Docket Nos. C-08-667
-Vv.- ) C-08-76
) C-09-9
Centers for Medicare & Medicaid ) Decision No. CR1915
Services. )
)
DECISION

Petitioner, Taos Living Center, did not file a timely hearing request in response to a
March 19, 2008 notice letter regarding a survey ending on February 22, 2008. No good
cause exists to extend the deadline for filing a hearing request. The denial of payment for
new admissions (DPNA) from May 22 through August 13, 2008, is required by law.

And, summary disposition of this appeal in favor of CMS is appropriate.’

I. Background

Petitioner is a nursing facility participating in the Medicare and Medicaid programs. The
New Mexico Department of Health (NMDH) conducted a life safety code survey
concluding on February 20, 2008, and a health survey concluding on February 22, 2008,
to determine if Petitioner was in compliance with participation requirements. By letter
dated March 19, 2008, NMDH notified Petitioner that it was not in substantial
compliance with participation requirements. It forwarded the statements of deficiencies
delineating the requirements with which it had found Petitioner out of compliance and
noted that one isolated deficiency constituted actual harm not at the level of immediate

' Petitioner is also precluded from offering a nurse aide training or competency
evaluation program (NATCEP) for two years from May 22, 2008, due to the DPNA.
Social Security Act (Act), sections 1819(f)(2)(B) and 1919(f)(2)(B).
2

jeopardy, at 42 C.F.R. § 483.25(c) under Quality of Care - Pressure Ulcers (Tag F 314).
While the letter reflected that NUDH was recommending remedies to CMS based on
Petitioner’s noncompliance — remedies that CMS would evaluate and decide whether to
impose — the letter also reflected that NMDH itself was authorized to and was imposing
a DPNA, stating that:

Denial of Payment for New Admissions

Based on deficiencies cited during these surveys and as authorized by CMS
Dallas Regional Office we are giving formal notice of imposition of statutory
Denial of Payment for New Admissions (DPNA) effective May 22, 2008. This
remedy will be effectuated on the stated date unless you demonstrate substantial
compliance with an acceptable PoC and subsequent revisit. This notice in no way

limits the prerogative of CMS to impose discretionary DPNA at any appropriate
time.

CMS Ex. 1, at 2 (emphasis added).

NMDH specifically informed Petitioner that substantial compliance would be
demonstrated by an acceptable plan of care verified by a revisit. NMDH also specifically
informed Petitioner of its appeal rights based on the March 19, 2008 notice:

Appeal Rights

If you disagree with the determination of noncompliance, you or your legal
representative may request a hearing before an administrative law judge of the
Department of Health and Human Services, Departmental Appeals Board.
Procedures governing this process are set out in 42 C.F.R. §§ 498.40, et. seq. You
may appeal the finding of noncompliance that led to an enforcement action, but not
the enforcement action or remedy itself. A written request for hearing must be
filed no later than 60 days from receipt of the notice.

The March 19, 2008 notice then went on to explain to Petitioner where any potential
hearing request should be sent. CMS Ex. 1, at 3. There is no dispute that Petitioner did
not request a hearing and did not seek an extension of time to request such a hearing
within the 60 allotted days. Petitioner submitted a plan of correction on or about March
26, 2008, asserting correction of the deficiencies as of March 28, 2008. CMS Ex. 6, at 1.
The plan of correction was approved by NMDH, but the revisit survey to verify the plan

> The statement of deficiencies, dated February 22, 2008, reflects that following
the recertification survey NMDH found deficiencies at 42 C.F.R. §§ 483.13(a) under
Resident behavior and facility practices; 483.20(d) and .20(k)(1) and .20(1)(3) under
Resident assessment; 483.25(c) and .25(e)(2) and .25(f)(2) and .25(1) under Quality of
care; 483.40(c)(1)-(2) under Physician services; and 483.75(e)(8) and .75(1)(1) under
Administration. CMS Exhibit (Ex.) 7.
3

of correction did not take place until August 14, 2008. The DPNA went into effect on
May 22, 2008.

On May 29, 2008, NMDH returned to Petitioner’s facility and conducted a complaint
survey, which found noncompliance. NMDH sent a second notice letter on June 13,
2008, informing Petitioner of its noncompliance. With regard to recommended remedies,
it informed Petitioner that based on the February surveys and May 29, 2008 deficiency
findings, NMDH was “recommending” to CMS that Petitioner’s provider agreement be
terminated on July 22, 2008. However, the NMDH letter of June 13, 2008 stated:

Based on deficiencies cited during the Recertification and Complaint surveys, and
as authorized by CMS Dallas Regional Office, imposition of statutory Denial of
Payment for New Admissions (DPNA) effective May 22, 2008 remains in effect.
This remedy will remain in effect until Taos Living Center demonstrates
substantial compliance with an acceptable PoC and subsequent revisit, or your
provider agreement is terminated .... Please note that the remedies for this
Complaint survey are a continuation of an enforcement action that began
with the Recertification survey conducted on February 20 and 22, 2008....
Loss of DPNA will also result in the inability of Taos Living Center to become
eligible to participate in the Nurse Aide Training and Competency Evaluation
Program (NATCEP). This prohibition will be effective for a two (2) year period
beginning May 22, 2008 through May 21, 2010.

Appeal rights were again explained to Petitioner for the citations for noncompliance
identified in the June 13, 2008 letter. Petitioner appealed the noncompliance identified in
the June 13, 2008 letter (from the May 29, 2008 survey) and the case was docketed as
Docket No. C-08-667 and assigned to me for hearing and decision.

By letter dated June 26, 2008, NMDH recommended that the remedy of termination of
Petitioner’s provider agreement, scheduled for July 22, 2008, be extended to August 22,
2008, in order to afford Petitioner additional time to achieve substantial compliance and
avoid termination. CMS Ex. 2.

On July 10, 2008, NMDH conducted yet another complaint survey and again found
noncompliance. By letter dated July 28, 2008, NMDH notified Petitioner that it had been
found out of substantial compliance with participation requirements. The agency also
notified Petitioner that it was recommending to CMS that a civil money penalty (CMP) be
imposed and that Petitioner’s provider agreement be terminated if correction was not
made prior to August 10, 2008. The NMDH letter of July 28, 2008 also stated that:

Denial of Payment for New Admissions became effective on May 22, 2008 and
will remain in effect until compliance has been attained or Termination of Provider
Agreement has occurred .... Please note that the remedies for this Complaint
4

survey are a continuation of an enforcement action that began with a previous
surveys [sic] conducted on February 20 and 22, 2008; and a Complaint survey
conducted on 5/29/08 .. .. Loss of DPNA resulted in the inability of Taos Living
Center to be eligible to participate in the Nurse Aide Training and Competency
Evaluation Program (NATCEP). This prohibition is effective for a two (2) year
period beginning May 22, 2008 through May 21, 2010.

Its appeal rights were explained to Petitioner, and Petitioner appealed the noncompliance
identified in the July 28, 2008 letter (from the July 10, 2008 survey); the case was
docketed as Docket No. C-08-761 and assigned to me for hearing and decision.

On August 5, 2008, CMS sent a notice letter to Petitioner. It referred to NUDH’s
February 20 and 22, May 29, and July 10, 2008 surveys and stated that the surveys had
found Petitioner not in substantial compliance with participation requirements. It
announced that CMS concurred with the state survey agency’s findings and that
Petitioner’s Medicare agreement would terminate as of August 22, 2008, unless Petitioner
achieved substantial compliance, informed Petitioner that CMS had imposed per-instance
CMPs, and then stated that:

DENIAL OF PAYMENT FOR NEW ADMISSIONS: Payment will be denied
for all new Medicare and Medicaid admissions, effective May 22, 2008.

Under CMS’s authority, the State Agency had sent you notice of this imposition in
their March 19, 2008 notice letter. Your intermediary will be notified via copy of
this letter. This denial of payment will continue until your facility achieves
substantial compliance or your provider agreement is terminated, whichever
comes first.

CMS then notified Petitioner that sections 1819(f)(2)(B) and 1919(f)(2)(B) of the Act
require a facility to lose NATCEP if it is subject toa DPNA. Petitioner was told if it
disagreed “with the determination of noncompliance (and/or substandard quality of
care, if applicable)” Petitioner could request a hearing.

By letter dated September 9, 2008, NMDH notified Petitioner that it was found in
substantial compliance based on a health revisit conducted on August 14, 2008. CMS
Ex. 3.

By letter dated October 3, 2008, Petitioner appealed the August 5, 2008 notice letter, the
case was docketed as Docket No. C-09-9, and the case was assigned to me for hearing
and decision.

By letter dated October 23, 2008, CMS notified Petitioner that because it had achieved
substantial compliance, CMS was rescinding the termination remedy and the per-instance
CMP, but that the DPNA “ALREADY IMPOSED AND IN EFFECT from May 22,
5

2008 through August 13, 2008” concluded as of August 13, 2008, and, thus, was not
rescinded. CMS Ex. 4.

I consolidated the three cases for hearing on October 10, 2008, under Docket No. C-08-
667. On November 5, 2008, CMS submitted its Motion for Summary Disposition (CMS
Br.) accompanied by seven exhibits (CMS Exs. 1-7). Petitioner submitted its Response
on November 25, 2008 (P. Br.), accompanied by two exhibits (P. Exs. A and B). CMS
submitted its Motion for Leave to File a Reply Brief on December 15, 2008, accompanied
by its Reply Brief (CMS Reply), which I accepted. Petitioner submitted its Sur-Reply (P.
Reply) on January 6, 2009. In the absence of objection, I admit all exhibits submitted by
the parties.*

II. Issues
A. Is summary disposition appropriate?

B. Is Petitioner entitled to a hearing as to whether it was in substantial compliance
during the February surveys?

C. Is Petitioner entitled to a hearing with regard to the date on which it achieved
substantial compliance?

D. Is the DPNA effective May 22, 2008 required by law?
Ill. Legal Background

The Act sets forth requirements for long-term care facilities participating in the Medicare
and Medicaid programs and authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations implementing the statutory provisions. Act,
sections 1819 and 1919.

Long-term care facilities participating in Medicare and Medicaid are subject to the survey
and enforcement procedures set out in 42 C.F.R. Part 488, subpart E, to determine if they
are in substantial compliance with applicable participation requirements at 42 C.F.R. Part
483, subpart B. “Substantial compliance” means a level of compliance with participation

* T also note that where I refer to a letter from NMDH or CMS that was not filed as
an exhibit, the letter is in the record as an attachment to Petitioner’s hearing request.
Specifically, the June 13, 2008 notice letter was attached to Petitioner’s August 12, 2008
hearing request; the July 28, 2008 notice letter was attached to Petitioner’s September 26,
2008 hearing request; and the August 5, 2008 notice letter was attached to Petitioner’s
October 3, 2008 hearing request.
6

requirements such that “any identified deficiencies pose no greater risk to resident health
or safety than the potential for causing minimal harm.” 42 C.F.R. § 488.301.
“Noncompliance,” is defined as “any deficiency that causes a facility to not be in
substantial compliance.” Jd.

When a facility is found not to be in substantial compliance the facility is subject to
various enforcement remedies. Section 1819(h)(2)(D) of the Act requires the Secretary of
Health and Human Services to impose a DPNA if a facility has not complied with
participation requirements “within 3 months after the date the facility is found to be out of
compliance with such requirements[.]” Regulations implementing this statutory provision
at 42 C.F.R. § 488.417(b)(1) require that a DPNA be imposed if a facility does not
achieve substantial compliance within three months of the survey identifying
noncompliance. Payments to a facility “resume prospectively on the date that the facility
achieves substantial compliance, as indicated by a revisit or written credible evidence
acceptable to CMS (under Medicare) or the State (under Medicaid).” 42 C.F.R.

§ 488.417(d).

For a facility to be entitled to a hearing, the noncompliance must constitute an initial
determination as set out at 42 C.F.R. § 498.3. The regulations require that a facility file a
hearing request “in writing within 60 days from receipt of the notice of initial,
reconsidered or revised determination unless that period is extended in accordance with
paragraph (c) of this section.” 42 C.F.R. § 498.40(a)(2). Ifa facility fails to appeal an
initial determination, that determination becomes administratively final and binding. 42
C.F.R. § 498.20(b). An administrative law judge (ALJ) may extend the period of time for
filing a hearing request for “good cause.” 42 C.F.R. § 498.40(c). “Good cause” has been
defined as circumstances beyond the ability of a party to control. Hillcrest Healthcare,
L.L.C., DAB No. 1879 (2003); Glen Rose Medical Center Nursing Home, DAB No. 1852
(2002); Hospicio San Martin, DAB No. 1554 (1996). “Good cause” has not been found
where a party chose not to request an extension. Jn the Cases of: Hammonds Lane
Center, Spa Creek Center, Rose View Center, and Salisbury Center, DAB No. 1853
(2002).

Except in a situation where a state is taking action against a non-state operated nursing
facility, either CMS or a state (as authorized by CMS) may give notice of a remedy,
including: the nature of the noncompliance; the remedy imposed; the effective date of the
remedy; and the right to appeal the determination leading to the remedy. 42 C.F.R.

§ 488.402(f)(1). Thus, a state has the authority to impose any remedy CMS has the
authority to impose, as directed by CMS. Medicare and Medicaid Programs; Civil
Money Penalties for Nursing Homes (SNF/NF), Change in Notice Requirements, and
Expansion of Discretionary Remedy Delegation, 64 Fed. Reg. 13354 (March 18, 1999).
7

IV. Findings of Fact, Conclusions of Law and Discussion‘
A, Summary disposition is appropriate.

CMS is entitled to summary disposition if, after I have viewed all evidence in the light
most favorable to Petitioner, and have viewed all inferences reasonably to be drawn from
that evidence most favorably to Petitioner, I find CMS has made a prima facie showing
that Petitioner was not in substantial compliance with participation requirements, that
there is no dispute about any material fact supporting CMS’s case, and that CMS is
otherwise entitled to judgment as a matter of law. Brightview Care Center, DAB No.
2132 (2007); Madison Health Care, Inc., DAB No. 1927, at 5-7 (2004). 42 C.F.R. Part
498 does not specify detailed summary disposition procedures, but this forum looks to
FED. R. CIV. P. 56 for guidance in applying those procedures in the context of the
regulations; see, e.g., Matsushita Elec. Industrial Co. v. Zenith Radio, 474 U.S. 574, 587
(1986); Alden-Princeton Rehabilitation and Health Care Center, DAB No. 1978, at 5,
n.1 (2005). As explained below, in light of Petitioner’s failure to timely request a hearing
with regard to the deficiencies cited in the March 19, 2008 notice letter, and that
Petitioner was not found to be in substantial compliance until after May 22, 2008, the
DPNA imposed is required by law and summary disposition in favor of CMS is
warranted.

B. Petitioner is not entitled to a hearing with regard to the February surveys.

Petitioner asserts that the March 19, 2008 letter is not a “Determination Letter.” P. Br. at
6. Petitioner argues that the letter was not sent to Petitioner by CMS and thus did not
comport with the express requirements of 42 C.F.R. § 498.20(a), which reflects that CMS
or the OIG, as appropriate, mail notice of an initial determination to an affected party,
setting forth the basis for the determination, the effect of the determination, and the
parties right to reconsideration or hearing. Petitioner asserts the March 19 letter did not
set forth with specificity the required findings of noncompliance and only refers to the
statement of deficiencies. And, argues Petitioner, the letter fails to set forth a
determination of noncompliance, stating instead that it was a finding of noncompliance
and a recommendation by NMDH, the state survey agency.

Petitioner also asserts that even if I determine that the March 19, 2008 letter constitutes an
initial determination, it was expressly revised and replaced by the August 5, 2008 letter
from CMS, which expressly permitted Petitioner to request a hearing on the
determinations of noncompliance and propriety of remedies involved within 60 days of
August 5, 2008. Moreover, Petitioner asserts that the express terms of the August 5, 2008
letter constitute an extension of any deadline to request a hearing until October 3, 2008,

4 My findings of fact and conclusions of law are shown as topic headings below.
Each finding is shown in bold and italics.
8

and Petitioner argues that I should conclude that the August 5, 2008 letter constitutes just
cause to extend the deadline for filing a hearing request related to the March 19, 2008
letter. P. Br. at 6-10. However forcefully presented, Petitioner’s arguments are
unavailing.

The regulations expressly permit a state survey agency such as NMDH to send notice
letters and impose remedies, including a DPNA. 42 C.F.R. § 488.402(f)(1); see 42 C.F.R.
§§ 488.330(a)(1)(i)(C); 488.330(a)(1)(i)(A); Medicare and Medicaid Programs; Civil
Money Penalties for Nursing Homes (SNF/NF), Change in Notice Requirements and
Expansion of Discretionary Remedy Delegation, 4 Fed. Reg. 13354 (March 18, 1999).
Petitioner’s interpretation of the express language of the March 19, 2008 letter is not
reasonable. The March 19, 2008 letter stated explicitly that it was giving formal notice of
the imposition of the DPNA, effective May 22, 2008, “as authorized by CMS” and
“[b]ased on deficiencies cited” during the February surveys. CMS Ex. 1, at 2. Moreover,
the March 19, 2008 letter, by referring back to the statement of deficiencies and the
deficiencies cited during the February surveys, gave Petitioner sufficient specificity with
regard to the deficiencies upon which the noncompliance findings were based. CMS Ex.
1; Birchwood Manor Nursing Center, DAB No. 1669 (1998). Petitioner’s assertion that
the March 19, 2008 letter constituted only a finding and a recommendation and not a
determination under 42 C.F.R. § 498.20 is also unreasonable. Section 498.3(b)(13) of 42
C.F.R. defines an initial determination with respect to a skilled nursing facility or nursing
facility as a “finding of noncompliance that results in the imposition of a remedy
specified in § 488.406 ....” The DPNA referenced here is such a remedy and it was
based on findings of noncompliance identified in the statements of deficiencies from the
February surveys.

Petitioner’s interpretation of the August 5, 2008 letter from CMS is also unreasonable.
The letter did not revise the DPNA remedy or otherwise extend any deadlines emanating
from the March 19, 2008 letter. Although the August 5 letter may not be a model of
clarity, it expressly noted that the state survey agency had sent Petitioner notice of the
DPNA, and its effective date of May 22, 2008, in the March 19, 2008 letter. Moreover,
nothing in the August 5, 2008 letter references extending the deadline to request a hearing
for the deficiency findings related to the February 2008 surveys. The August 5, 2008
letter imposed per instance CMPs based on later surveys and discussed termination on
August 22, 2008, but the additional remedies did not revise the March 19, 2008 letter or
impose a new DPNA remedy. Reference to a continuing DPNA is not a revised
determination.

Petitioner also has not shown good cause for me to extend the time for filing a hearing
request. Petitioner failed to explain why it did not initially file a request for hearing with
regard to the March 19, 2008 letter or request an extension of time in which to do so. It is
also plain, from the sequence of events noted above and the text of the document itself,
that the August 5, 2008 letter does not constitute good cause for my extending such
9

hearing rights via 42 C.F.R. § 498.40(c)(2). It is axiomatic that facilities participating in
the Medicare and Medicaid programs are charged with understanding and complying with
the procedural rules governing appeals. Cary Health and Rehabilitation Center, DAB
No, 1771 (2001). And “under any reasonable definition” of good cause for failure to do
so, Petitioner must be seen here to lack that good cause. Brookside Rehabilitation and
Care Center, DAB No. 2094 (2007); Hillcrest Healthcare, L.L.C., DAB No. 1879;
Hospicio San Martin, DAB No. 1554.

In sum, the NMDH was authorized by CMS to impose a DPNA in the notice letter dated
March 19, 2008. Petitioner was specifically afforded the right to a hearing. Petitioner did
not request a hearing within the 60 days provided for by regulation, nor did Petitioner ask
for an extension of time to submit a hearing request. Since Petitioner failed to file a
hearing request timely it lost its opportunity to contest the deficiencies cited in the March
19, 2008 letter or to contest the imposition of the DPNA based on that noncompliance.

C. The DPNA imposed is required by law and Petitioner is not entitled to a
hearing with regard to the date on which it achieved substantial compliance.

Petitioner asserts that it was in substantial compliance prior to May 22, 2008, and that
imposition of the DPNA based on the February 2008 noncompliance and the March 19,
2008 notice letter is thus improper, as Petitioner asserts that it came back into compliance
within 90 days, i.e., by March 28, 2008. Further, Petitioner asserts that it should be
provided the opportunity to prove it was in substantial compliance prior to May 22, 2008,
and should not be denied a hearing on that issue.

Specifically, Petitioner asserts that in its post-certification revisit report following the
August 18, 2008 revisit survey, NMDH reflected that Petitioner had corrected all the
deficiencies in the February 2008 surveys on March 28, 2008, consistent with its plan of
correction. P. Ex. B. Petitioner asserts that CMS’s argument that NMDH’s finding of
substantial compliance must be limited to the date of the actual onsite revisit is simply
wrong. According to Petitioner’s argument, the purpose of a revisit is to determine
whether deficiencies identified have been corrected and substantial compliance achieved.
State Operations Manual, section 7317B(2). Petitioner insists that the revisit should have
been conducted prior to expiration of the period in which the facility must achieve
compliance to avoid imposition of a mandatory remedy. State Operations Manual,
section 7317B. Petitioner complains that NMDH did not fulfill its representation to
Petitioner in the March 19, 2008 letter that it would revisit Petitioner prior to May 22,
2008, the date of mandatory DPNA. When NMDH finally made its revisit, it found
Petitioner in substantial compliance as of March 28, 2008. Petitioner asserts that it is
contrary to applicable regulations not to permit Petitioner to present evidence
demonstrating that it was in substantial compliance, and capable of remaining so, ona
date preceding the revisit. See 42 C.F.R. § 488.454(e).

10

Section 1819(h)(2)(D) of the Act requires the Secretary to impose a DPNA if a facility
has not complied with participation requirements within three months after it is found out
of compliance with those requirements. 42 C.F.R. § 488.417(d). In this case, the
effective date for the DPNA, based on this section of the Act, was May 22, 2008.

The regulations, at 42 C.F.R. § 488.454(a)(1), provide that alternative remedies such as a
DPNA continue until “[t]he facility has achieved substantial compliance, as determined
by CMS or the State based upon a revisit or after an examination of credible written
evidence that it can verify without an on-site visit.” Further, payments to a facility
“resume prospectively on the date that the facility achieves substantial compliance, as
indicated by a revisit or written credible evidence acceptable to CMS (under Medicare) or
the State (under Medicaid).” 42 C.F.R. § 488.417(d). A plan of correction does not
establish substantial compliance, but is rather a promise that remedial action will be taken
in strict accordance with the plan. The plan is not proof that the actions have been
effectuated. In and of itself, a plan of correction is not necessarily sufficient to overcome
the presumption of continuing noncompliance A. W. Schlesinger, DAB CR853, at 6
(2002). Significantly, the regulations do not require CMS to provide affirmative evidence
of continuing noncompliance. Barn Hill Care Center, DAB No. 1848 (2002).

In the case of United Presbyterian Residence, DAB CR1305 (2005), the petitioner also
missed the deadline to appeal findings of noncompliance that led to a mandatory DPNA,
but requested a hearing based on the compliance date. The ALJ found that the petitioner
was precluded from contesting the initial deficiency findings, but that it had preserved its
right to prove compliance earlier than the onsite revisit date, citing Mimiya Hospital,
DAB No. 1833 (2002), where the Board affirmed an ALJ finding that the noncompliance
upon which a CMP was imposed was not timely challenged, but the petitioner was
allowed to challenge the compliance determination date.

In the ALJ’s decision in United Presbyterian, the ALJ found that Petitioner failed to
prove by a preponderance of the evidence that it had achieved substantial compliance as
of the plan of correction date because some of the deficiencies involved required onsite
verification. The ALJ noted that certain regulations required an onsite visit to verify
compliance, including 42 C.F.R. §§ 483.25(h)(2) (Tag F 324); 483.13(c)(1) (Tag F 224);
483.75(f) (Tag F 498); 483.13(c)(ii) (Tag F 225); and 483.15(a) (Tag F 241).

Here, the statement of deficiencies from the February 22, 2008 survey (CMS Ex. 7) cited
deficiencies as a direct result of surveyors’ observations of care and interviews with staff
related to the use of restraints, pressure sore care, and range of motion. CMS alleges that
such noncompliance could not be verified by written evidence, as distinct from the
situation discussed in United Presbyterian, DAB CR1305, at 9, where the ALJ noted that
a petitioner cited for not having a backup generator could use written evidence such as a
receipt for payment and installation of such a generator to prove substantial compliance
without an onsite revisit. I accept CMS’s representation that a plan of care alone would
11

not have been enough to demonstrate substantial compliance here, where the surveyors
needed to go back to the facility and observe the care provided to facility residents. I find
that given the nature of Petitioner’s noncompliance Petitioner could not have
demonstrated compliance until that revisit date. And although Petitioner argues that the
post revisit certification report generated after the August 14, 2008 revisit established
Petitioner’s substantial compliance on March 28, 2008, that substantial compliance was
not what the post revisit certification report found. It found only that the deficiencies
cited were corrected as of March 28, 2008, not that Petitioner was in substantial
compliance with all other participation requirements. The Board has found that a post
certification revisit report containing no statement that a facility was in substantial
compliance merely indicates that previously reported deficiencies have been corrected,
and that a finding that deficiencies have been corrected is not the same as a determination
that a facility has achieved substantial compliance with all participation requirements.
Meadowbrook Manor-Naperville, DAB No. 2173, at 13-14 (2008).

Moreover, although Petitioner asserts that NMDH should have made its revisit prior to
May 22, 2008, the timing of a revisit is solely within the state survey agency’s discretion.
Arbor Hospital of Greater Indianapolis, DAB No. 1591 (1996). Alleged irregularities in
the timing of the revisit would not relieve Petitioner from meeting all the requirements of
program participation and are thus irrelevant to the finding of noncompliance or the
length of that noncompliance. See Beechwood Sanitarium, DAB No. 1824 (2002).

V. Conclusion

Summary disposition in CMS’s favor is warranted by the facts and law discussed above.
The DPNA imposed is required by law. Petitioner failed to request a hearing to dispute
the noncompliance with participation requirements found during the February surveys.
Petitioner is not entitled to a hearing with regard to the date on which it achieved
substantial compliance, because the deficiencies identified during the survey ending on
February 22, 2008 required an onsite visit to verify substantial compliance, and the onsite
visit was not completed until August 14, 2008. CMS’s Motion for Summary Disposition
should be, and it is, GRANTED.

/s/
Richard J. Smith
Administrative Law Judge

